PER CURIAM.
This is an appeal from an order dismissing appellants’ amended complaint in a declaratory decree action.
The court has considered the record, briefs, and argument of counsel for the respective parties, and such consideration leads us to the view that the appellants have failed to demonstrate that reversible error was committed by the entry of the dismissal order appealed.
We adopt as the opinion of this court in the instant cause the following material portions of the order appealed:
“The question presented, as stated by the plaintiffs in their Memorandum in Opposition to Defendants’ Motion to Dismiss Complaint, ‘ * * * is whether public funds and public personnel, equipment and materials may be used solely for the advancement of a partisan political cause, namely influencing the voters of Florida to vote at a general or special election in a specific manner with respect to that political proposition.’ Though the question, in the light of this proceeding, is no more than an abstract or hypothetical question, it seems clear to the Court that the law with respect thereto is so well settled and that a negative answer to such a question (in an appropriate proceeding with appropriate parties) is so obvious and inevitable that the very foundation or need for a declaratory decree is precluded.
“No coercive relief is sought by the instant proceeding, and furthermore it is not a case to prevent, nor recover, the unlawful expenditure of public funds by public officials.
“The Court is of the opinion, therefore, that the said amended complaint is without equity; that the same does not present a justiciable controversy, and the same fails to state a cause of action upon which relief can be granted. Moreover, a declaratory decree in the instant proceeding would serve no useful purpose. Hence, it is,
“ORDERED, ADJUDGED AND DECREED that the said motion to dismiss the said amended bill of complaint should be, and the same is hereby sustained, and the said amended complaint should be, and the same is hereby dismissed.”
AFFIRMED.
CARROLL, DONALD K., Acting C. J., JOHNSON and SPECTOR, JJ., concur.